Per Curiam. In a proceeding to foreclose a trust deed in the nature of a mortgage, a receiver was appointed September 21, 1911, to take possession and charge of the mortgaged premises, collect the income therefrom, and giving “all such powers as are usual to receiverships in like eases.” There was a decree of foreclosure and sale and the sale was confirmed by an order entered September 16,1912, which provided that the receiver theretofore appointed, “be continued in office as such receiver with the usual powers of receivers in chancery until the further order of the court.” The mortgagor conveyed his equity of redemption to appellant Terwell October 23, 1912, and he moved to vacate the order appointing a receiver. His motion was denied December 30, 1912. January 28, 1913, an order was entered allowing the receiver certain items of expense incurred by him as receiver amounting to $141.44, and authorizing him “to expend monthly for and on account of the repairing and maintenance of said premises, reasonable sums for and on account of coal, plumbing, boiler and steam fittings, insect exterminating, janitor services, hardware, fixtures and supplies, and water, ash removal, gas, without further order of this court.” From this order appellant took an appeal by filing Ms bond -with tbe clerk February 3 and filing a transcript of tbe record in this court March 27, and appellee bas moved to dismiss bis appeal. Appellant cannot on this appeal question tbe appointment of tbe receiver. Tbe appeal does not bring before us for review tbe whole record, but only tbe order appealed from, tbe order of January 28, 1913. Tbe statute relating to appeals from Interlocutory Orders only allows such appeals from orders as to receivers where tbe order is one “appointing a receiver or giving other or further powers to a receiver already appointed.” Tbe order appealed from is but an administrative order and does not give to tbe receiver other or further powers than be bad under tbe order appointing .him. Tbe motion to dismiss tbe appeal must be allowed. Appeal dismissed.